Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered September 22, 1992, convicting him of attempted assault in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree, and menacing, upon a jury verdict, and imposing sentence. By a decision and order of this Court dated January 30, 1995, the matter was remitted to the Supreme Court, Kings County, to hear and report on whether the defendant was present at a Sandoval hearing conducted on June 12, 1992, and the appeal was held in abeyance in the interim (see, People v Gillard, 211 AD2d 814). The Supreme Court has now filed its report.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the defendant’s absence from certain off-the-record bench conferences did not deprive him of a meaningful opportunity to participate in the Sandoval hearing (see, People v Yhel, 215 AD2d 793; People v Whethers, 212 AD2d 820).
The defendant’s remaining contention is without merit. Ritter, J. P., Copertino, Joy and Hart, JJ., concur.